FILED
                                FOR PUBLICATION                                JAN 22 2007

                                                                        CATHY A. CATTERSON, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 05-30401

          Plaintiff - Appellee,                   D.C. No. CR-04-02157-FVS

  V.
                                                  ORDER
DOMINGO JACOBO CASTILLO,

          Defendant - Appellant.



Before: SCHROEDER, Chief Judge.

       Upon the vote of a majority of nonrecused regular active judges of this

court, it is ordered that this case be reheard by the en banc court pursuant to

Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent

by or to this court or any district court of the Ninth Circuit, except to the extent

adopted by the en banc court.